Citation Nr: 1707138	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for mild lumbar spine spondylosis with degenerative changes for the period prior to August 21, 2012.  

2.  Entitlement to an initial increased rating in excess of 20 percent for degenerative arthritis of the spine for the period on and after August 21, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to September 11, 2015.  

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity (sciatic nerve).  

5.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity (sciatic nerve).  

6.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity (femoral nerve).  

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity (femoral nerve).  

8.  Entitlement to an effective date earlier than September 11, 2015 for grant of service connection for radiculopathy of the left lower extremity (sciatic nerve).  

9.  Entitlement to an effective date earlier than September 11, 2015 for grant of service connection for radiculopathy of the left lower extremity (femoral nerve).  


REPRESENTATION

Appellant represented by:	Michael G. Miskowiec, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to July 1979, from October 1991 to February 1992, and from June 2004 to August 2005.  He also had additional U.S. Army National Guard (ANG) service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the December 2006 and September 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas, and Montgomery Alabama.  This case was previously before the Board in October 2010 and January 2015, at which time it was remanded for additional development.  A procedural overview of the claim is provided in the Analysis section below.  

A Travel Board hearing was held at the RO in August 2010 before the undersigned and a copy of the hearing transcript has been added to the record.  

The issues of entitlement to initial ratings in excess of 10 percent for radiculopathy of the right and left lower extremity (both in the sciatic and femoral nerves), entitlement to effective dates earlier than September 11, 2015 for grant of service connection for radiculopathy of the left lower extremity (both in the sciatic and femoral nerves), and entitlement to a TDIU for the period prior to September 11, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to August 21, 2012, the Veteran's service-connected mild lumbar spine spondylosis with degenerative changes has not been productive of disability tantamount to flexion less than 60 degrees or a combined range of motion of 120 degrees or less, and there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; there have been no associated neurological abnormalities.  

2.  For the period from August 21, 2012 to September 11, 2015, the preponderance of the evidence reflects that the Veteran does not have incapacitating episodes of thoracolumbar intervertebral disc syndrome having a total duration of at least four weeks; forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the thoracolumbar spine or any associated neurological pathology.  (except for the already service-connected radiculopathy of the right lower extremity, both in the sciatic and femoral nerves, effective from August 21, 2012).  

3.  For the period from September 11, 2015, the Veteran's service-connected degenerative arthritis of the spine has been productive of forward flexion of the spine limited to 30 degrees, however he does not have unfavorable ankylosis of the entire spine thoracolumbar spine, incapacitating episodes having a total duration of at least six weeks during the past 12 months, or any associated neurological pathology (except for the already service-connected radiculopathy of the right and left lower extremities, both in the sciatic and femoral nerves.)  


CONCLUSIONS OF LAW

1.  For the period prior to August 21, 2012, the criteria for an initial evaluation greater than 10 percent for mild lumbar spine spondylosis with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5242 (2016).

2.  For the period from August 21, 2012 to September 11, 2015, the criteria for an initial evaluation greater than 20 percent for degenerative arthritis of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  Resolving all doubt in favor of the Veteran, for the period on and after September 11, 2015, the criteria for an initial 40 percent disability evaluation, but no higher, for degenerative arthritis of the spine have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in letters sent to him in April 2006 and March 2015.  Although the March 2015 letter was sent after the December 2006 rating decision, the timing defect of the letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided two years to respond with additional argument and evidence. Also, his claim was readjudicated, and a supplemental statement of the case (SSOC) was provided to him in March 2016.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private medical records, as well as records generated at the Social Security Administration (SSA) have been retrieved and associated with the claims file.  Pursuant to the October 2010 and January 2015 Board remands, the Veterans updated VA and private treatment records have also been associated with his claims file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA afforded the Veteran VA examinations in connection to his low back disability in October 2006, February 2010 and September 2015.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  All three examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria.  The Veteran does not allege nor does the evidence suggest a material change regarding the low back disability since he was last examined by VA in September 2015; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  In a very recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, a more recent examination applying the principles of Correia will not be applicable with respect to the Veteran's claim for higher ratings for the low back disability for the period prior to September 11, 2015.  Also, for the period from September 11, 2015, the Veteran is being granted herein a 40 percent rating for degenerative arthritis of the spine.  The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus as the Veteran is being granted a 40 percent rating for the period from September 11, 2015, Correia is inapplicable in the instant case.  The Board finds that the medical examination reports along with his private treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  Accordingly, the requirements of the October 2010 and January 2015 remand were ultimately met.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) to the formula for rating intervertebral disc syndrome specifies that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

A historical overview of the claim reflects that service connection was initially established for mild lumbar spine spondylosis with degenerative changes, and evaluated as noncompensably disabling, effective from August 22, 2005, the date following the Veteran's discharge, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  See December 2006 decision.  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The Veteran appealed the rating assigned for his service-connected low back disorder, and in the March 2010 rating decision, the rating for the back disorder was increased to 10 percent disabling, effective August 22, 2005.  The Veteran did not express satisfaction with this rating, and following additional evidentiary development, by way of the September 2015 rating decision, the RO recharacterized the Veteran's back disorder to degenerative arthritis of the spine, and evaluated it as 20 percent disabling, effective February 18, 2015.  A review of the September 2015 rating decision reflects that the RO recharacterized the Veteran's service-connected back disability, and discontinued the 10 percent rating for mild lumbar spine spondylosis with degenerative changes, effective from February 18, 2015, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237.  In the March 2016 rating decision, the RO granted an earlier effective date of August 21, 2012 for the 20 percent rating assigned for the Veteran's service-connected degenerative arthritis of the spine.  

The Veteran was afforded a VA examination in connection to his lumbar spine disability in October 2006, during which time, he provided his medical and military history, and described the circumstances surrounding his in service back injury.  Specifically, the Veteran stated that the truck he had been driving had been rear-ended in-service while he was stationed in Iraq.  He further stated that he was treated for a back strain and provided pain medication and muscle relaxants to help alleviate his symptoms.  According to the Veteran, he has continued to experience ongoing, and at times worsening back pain since service.  He further reports that when he lies down or sits for long periods of time, he notices some pain in the lower back and has to get up and walk around.  Tylenol and Motrin help alleviate his symptoms.  He also described a sharp needle-like sensation in the right thigh and leg.  According to the Veteran, on a scale of one to ten (with one being the least level of pain and ten being the highest), his pain level is at a seven.  With regard to his occupation, the Veteran reports that he has been a construction worker his entire life, and continues to work in this field.  According to the Veteran, he has not missed any work as a result of his back problems.  

On physical examination, the Veteran's gait was described as unremarkable and the medical evidence was negative for any tenderness or spasms surrounding the thoracic or lumbosacral spine.  The straight leg raising test produced negative results, and the Veteran did not exhibit any symptoms of radiculopathy.  The Veteran was shown to have forward flexion to 90 degrees, extension to 35 degrees, right and left lateral flexion to 40 degrees and right and left lateral rotation to 35 degrees.  He reported slight pain with backward extension, but full range of motion of the spine was elicited during the examination.  The Veteran also underwent an x-ray of the lumbar spine, the results of which revealed mild thoracolumbar spondylosis, mild lumbar instability, and degenerative facet joints at L4-S1.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with mild thoracolumbar spondylosis.  According to the examiner, functional loss due to pain in the lumbar spine was "nil to minimal" at the present time, and joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups.  

VA treatment records dated from 2006 to 2009 reflect the Veteran's complaints of ongoing back pain, as well as assessments of chronic low back pain.  These records indicate that low back pain was always listed or included as part of his medical history and ongoing problem list.  Treatment records dated in April 2009 reflect the Veteran's complaints of back pain, and further reflect that he walked with a cane due to his back problems.  During this treatment session, the Veteran stated that he was currently not working.  

A private treatment report issued from the Spine Care Center, and dated in August 2007, reflects that the Veteran presented with complaints of low back pain that had been ongoing since 2004.  He described the back pain as constant, throbbing, and sharp in nature, and on a scale from one to ten (with one being the least level of pain and ten being the highest), he rated his back pain at a seven on most days, and reaching a nine on his worst days.  The Veteran denied any radiating symptoms of pain in the lower extremities, but did describe symptoms of numbness and tingling in the right lateral thigh and knee.  He denied any weakness in the lower extremities.  On physical examination of the lumbar spine, it was noted that the Veteran experienced increasing pain with flexion and extension, but no additional pain with lateral flexion.  The Veteran also experienced tenderness to palpation at the mid lumbosacral region, as well as tenderness surrounding the bilateral paraspinous muscles without increased tone.  The August 2007 diagnostic test findings reflect that the Veteran had anterolisthesis at L4 relative to L5 in the upright weight-bearing position, while normal alignment was present in the neutral position.  It was also noted that a change in alignment occurs between flexion and extension.  Based on his discussion with, as well as his evaluation of the Veteran, the physician diagnosed the Veteran with having low back pain, probable recurrent lumbar strain, as well as myofascial pain, and left lower extremity numbness and tingling that was of unclear etiology.  

At the February 2010 VA spine examination, the Veteran provided his military and medical history and reported to experience pain that is moderate in severity, and sharp and aching in nature, and which extends to the mid lumbar area, with radiating pain and numbness throughout the bilateral legs.  According to the Veteran, it feels as though "a ton of weight is sitting on his back."  He further stated that he was currently not employed, and his symptoms had progressively worsened since their onset.  He denied a history of urinary incontinence, urgency, or unsteadiness, but did report symptoms of numbness and paresthesias.  The Veteran also reported a history of fatigue, decreased motion, stiffness, and weakness, as well as a history of spinal flare-ups that are severe, occur every one to two months and last several hours in duration.  On physical examination, the Veteran was shown to have flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 0 degrees.  The examiner did not observe additional limitation of motion or objective evidence of pain following repetitive motion.  The Veteran also underwent an x-ray of the spine, the results of which revealed mild lumbar instability, mild to moderate anterior wedging compression of the vertebral bodies, and mild lumbosacral spondylosis at L1-S1.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having mild lumbar instability; mild to moderate anterior wedging compression of the vertebral bodies, T11-L1 with spondylosis and marginal spurs; mild lumbosacral spondylosis L1-S1; and mild degenerative facet joints on the right from T12-L3 and bilateral L5-S1.  According to the examiner, the problem associated with the diagnosis was degenerative joint disease of the spine.  

During his August 2010 hearing, the Veteran testified that that he is unable to sit or stand for very long due to ongoing and continual pain in his back.  He described the pain as similar to experiencing a 100 pound weight sitting on the lower part of the back close to the tailbone.  He further stated that the pain had worsened throughout the years and radiates throughout his lower extremities.  

Private medical records issued from Choctaw Therapy services, and dated from August 2010 to November 2010, reflect that the Veteran received ongoing physical therapy and treatment for his low back disability.  The August 2010 Initial Physical Therapy Evaluation report reflects the Veteran's contention that, on a scale from one to ten, (with one being the least level of pain and ten being the highest) his pain level is at a nine.  The Veteran reported intermittent back pain since being stationed in Iraq from 2005 to 2006.  On physical examination, his range of motion in the spine was shown to be within normal limits, and it was also noted that he walked with an antalgic limp in his lower extremities.  The Veteran reported to experience difficulty sleeping as a result of his low back pain, as well as increasing pain and difficulty getting in and out of the tub and car.  He also reported increasing pain while exercising, sitting, standing and walking.  The Veteran was thereafter assessed with increasing pain in the lumbar/sacral area with complaints of abnormal paresthesias.  He was also assessed with decreased lumbar flexion, bilateral sacroiliac hypomobility, decreased functional ability, decreased strength, and decreased normal gait.  

During an October 2010 VA Occupational Therapy consultation, it was noted that the Veteran was diagnosed with having low back pain, and provided with adaptive equipment based on a vocational rehabilitation assessment that was conducted at his home.  

An August 2012 Physical Medicine Rehabilitation consultation note reflects that the Veteran was seen at the Tuscaloosa VA medical center (VAMC) for evaluation of his back pain.  During the evaluation, he reported to experience low back pain with occasional radiation to the right posterolateral thigh and leg.  On physical examination, the Veteran's active range of motion was slightly limited in flexion and extension, and there was mild paraspinal muscle tenderness without spasms.  The treatment provider assessed the Veteran with having a slow reciprocating gait using a straight cane.  It was noted that while it was difficult, the Veteran was able to take a few steps on his heels and toes.  The treatment provider thereafter assessed the Veteran with having chronic low back pain with a history of lumbar degenerative disc disease/degenerative joint disease as well as a history suggestive of radiculopathy "although not borne out on examination."  The treatment provider also assessed the Veteran with having hypoactive/non-elicited deep tendon reflexes in the lower extremities.  

The Veteran was afforded another VA examination in connection to the lumbar spine in September 2015, during which time he described a worsening of his back condition as well as a burning sensation radiating from the back to his lower extremities.  He described flare-ups of the spinal condition with prolonged standing, walking, bending, lifting, pushing, pulling, twisting and turning.  The Veteran also reported to experience functional loss of the spine, noting that he can no longer do what he once could.  On physical examination, the Veteran's active range of motion during forward flexion was shown to be 11 to 38 degrees with objective evidence of pain during motion.  Although the examiner observed no additional limitation of motion following repetitive movement, it was noted that his range of motion following the third repetitive movement exercise was 15 to 40 degrees.  It was also noted that the Veteran had extension to 0 degrees.  However, in the section at the end of the examination, it was noted that the Veteran lacked 11 degrees from neutral extension, and had pain during this exercise, as well as additional limitation of motion following repetitive movement.  Specifically, it was noted that the Veteran had extension to -15 degrees following repetitive movement.  In addition, the Veteran's active range of motion during right lateral flexion was 0 to 9 degrees with pain, and he exhibited no additional limitation of motion following repetitive movement.  His active range of motion during left lateral flexion was 0 to 13 degrees with pain, and he exhibited no additional limitation of motion following repetitive movement.  Finally, the examiner observed that the Veteran's active range of motion during right lateral rotation was 0 to 12 degrees with pain, and that he was unable to perform multiple repetitions due to pain.  Furthermore, he had left lateral rotation to 29 degrees with pain, and he was unable to perform multiple repetitions due to his pain.  The examiner described these findings as abnormal, noting that the Veteran exhibited pain during the range of motion exercises, and this pain caused him to experience functional loss.  There was evidence of pain with weight bearing, as well as objective evidence of tenderness in the lumbar region with light palpation.  The examiner noted that the Veteran could perform repetitive use testing but did exhibit additional limitation of motion following repetitive movement.  Specifically, the Veteran's range of motion during forward flexion was shown to be 15 to 40 degrees and he had extension to 0 degrees, right lateral flexion to 9 degrees, left lateral flexion to 13 degrees and right and left lateral rotation to 0 degrees.  

According to the examiner, pain significantly limits the Veteran's functional ability with repeated use over a period of time.  When asked to describe the Veteran's functional loss in terms of range of motion, the examiner indicated that he could not, noting that he was unable to opine on future degrees of limitation without resorting to mere speculation.  The examiner also found that pain significantly limits the Veteran's functional ability with flare-ups, but was unable to describe the functional loss in terms of range of motion noting that the examiner could not provide an opinion as to "future degrees of limitation without resorting to mere speculation."  The examiner observed evidence of guarding, localized tenderness or muscle spasms in the Veteran's spine that resulted in an abnormal gait or spinal contour and attributed the Veteran's stiff and antalgic gait to his back condition.  When asked as to additional factors contributing to his disability, the examiner observed pain with movement, sitting and standing.  The examiner did not observe any ankylosis of the spine.  The examiner also noted that the Veteran did not have intervertebral disc syndrome and had not experienced any episodes of incapacitation requiring bed rest.  When asked whether the Veteran's low back disability impacts his ability to work, the examiner marked that it did and noted that the Veteran's low back condition "may likely moderately impact physical and sedentary labor during flare-ups of prolonged sitting, standing, walking, bending, lifting, pushing, pulling, twisting and turning resulting in pain, decreased concentration and fatigue."  

For the period prior to August 21, 2012

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period prior to August 21, 2012, the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected mild lumbar spine spondylosis with degenerative changes.  As noted above, the October 2006 examination report reflects that the Veteran had flexion to 90 degrees.  Although he reported to have pain with some range of motion exercises, full range of motion of the spine was elicited during the evaluation.  During the February 2010 VA examination, the Veteran was shown to have flexion to 70 degrees, with no evidence of pain or additional limitation of motion following repetitive movement.  While the Veteran reported to experience, and received treatment for his, back pain at the VAMC, and underwent physical therapy for his back pain at Choctaw Therapy services throughout these years, results from his physical examinations reflect that his flexion was greater than 60 degrees, and his combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Indeed, treatment records issued from Choctaw Therapy services document the Veteran's flexion in the lumbar spine as being within normal limits.  Furthermore, the Veteran has not exhibited any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the October 2006 VA examiner observed no palpable muscle spasm or tenderness in the lumbosacral spine, and described the Veteran's gait as unremarkable, commenting that he did not use any assistive devices or back brace.  In addition, the February 2010 VA examiner described the spine as symmetrical in appearance with a normal head position, and normal curves of the spine.  The examiner further noted that the spine was negative for any signs of tenderness, muscle spasm, or guarding of movement severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, his physical therapy sessions, and his VA examinations.  In addition, the VA examiners did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran denied missing any work due to his back problems at the October 2006 VA examination, and asserted that he was unemployed at the February 2010 VA examination.  Indeed, for the period prior to when he became unemployed, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest.  Therefore, for the period prior to August 21, 2012, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected mild lumbar spine spondylosis with degenerative changes is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of low back pain.  However, the Veteran had normal range of motion in his spine with flexion during his October 2006 VA examination, and the examiner noted that functional loss due to pain in the lumbar spine was "nil to minimal" at the present time.  Moreover, at the February 2010 VA examination, the Veteran reported no functional impairments, and the examiner observed no evidence of pain or additional limitation of motion following repetitive movement.  While the October 2006 VA examiner observed that the Veteran's joint function was additionally limited due to pain, fatigue, and weakness secondary to repetitive use and flare-ups, she (the examiner) noted that the functional loss was estimated as mild and the equivalent of 25 percent.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, for the period prior to August 21, 2012, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted under the formulas specific to rating spine disabilities.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that the Veteran has a medical history of degenerative joint disease of the spine, and report of the February 2010 x-ray reflected mild degenerative facet joints on the right from T12-L3 and L5-S1 bilaterally.  However, for the period prior to August 21, 2012, the Veteran has never been noted to display symptoms other than a moderate level of pain, discomfort, and stiffness as a result of his disability--symptoms that are contemplated by the 10 percent evaluation already assigned.  Therefore, for the period prior to August 21, 2012, the Board finds that an initial increased rating in excess of 10 percent is not warranted for the Veteran's service-connected mild lumbar spine spondylosis with degenerative changes pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5003.  

The Board recognizes the Veteran's statements attesting to his ongoing pain, stiffness, and fatigue, his limited range of motion, and his recurring spinal flare-ups.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized is his report to the February 2010 VA examiner that during his flare-ups he experiences pain and has difficulty ambulating.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, to include the private and VA treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiners considered the Veteran's reported symptomatology.  Additionally, his report of pain with backward extension, as well as his report that he experiences difficulty ambulating during flare-ups due to pain, is evidence consistent with the 10 percent rating but not a higher rating.  It is not a report of functional loss of the severity contemplated by the criteria for a 20 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, for the period prior to August 21, 2012, the Veteran's disability does not warrant a disability rating in excess of 10 percent.  

With respect to any neurological complications, the Board acknowledges that the Veteran reported to experience pain, numbness, and a tingling sensation in the lower extremities, as well as a sharp needle-like sensation in the right lower extremity due to his spinal condition.  However, at the October 2006 examination, the lower extremity muscle strength was shown to be normal, and the deep tendon reflexes were 1+ and symmetrical bilaterally.  In addition, the straight leg raising tests produced negative results bilaterally, and the examination report was negative for evidence of radiculopathy or radicular symptoms.  The August 2007 treatment report reflects that the Veteran's sensation was normal in the lower extremities, and the straight leg raise tests were also negative for any abnormalities.  In addition, physical examination of the lower extremities was negative for signs of erythema or atrophy, and the Veteran exhibited 2+ bilateral posterior tibial pulses and 2+ bilateral dorsalis pedis pulses.  The Veteran's muscle strength was also shown to be 5/5 in the lower extremities.  At the February 2010 VA examination, the Veteran's motor strength was shown to be 5/5 during flexion and extension of the hips and knees, and during dorsiflexion and plantar flexion of the ankles.  In addition, the Veteran's sensation to light touch, vibration, pain, and position sense was shown to be 2/2.  With regard to his reflexes, the Veteran's knee and ankle jerks were shown to be 2+ (normal) bilaterally.  In addition, the Lasegue's sign test was negative for any abnormalities, and the examiner observed no evidence of atrophy in the lower limbs.  The remainder of the neurological findings was negative for any abnormalities, and the examiner observed no evidence of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Based on his evaluation of the Veteran's neurological system, the VA examiner determined there to be no non-organic physical signs.  Although the Veteran described a pins/needles type sensation in the right lateral thigh that was chronic in nature, and described symptoms of abnormal paresthesias during the August 2010 physical therapy evaluation, his strength in the hips, knees and ankles was shown to be 4/5 bilaterally.  Additionally, the Veteran did not report to have any bowel or bladder symptomatology associated with his lumbar spine disability, and the medical evidence of record does not reflect any such pathology.  The remainder of the Veteran's VA treatment records was also negative for any neurological abnormalities.  

Thus, for the period prior to August 21, 2012, a separate rating for any neurological complications associated with the lumbar spine beyond what has already been assigned is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, the Board finds that for the period prior to August 21, 2012, the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating throughout the entirety of the rating period, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent for the period prior to August 21, 2012, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

For the period from August 21, 2012 to September 11, 2015

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period from August 21, 2012 to September 11, 2015, the Veteran is not entitled to an initial increased evaluation in excess of 20 percent for his service-connected degenerative arthritis of the spine.  The majority of the evidence of record does not indicate that the Veteran had forward flexion of the thoracolumbar spine at 30 degrees or less, and it also does not show that he had favorable ankylosis of the entire thoracolumbar spine.  Although the August 2012 VA treatment provider noted that the Veteran's active range of motion was slightly limited in flexion and extension, he gave no indication that that his forward flexion was 30 degrees or less, or that there were signs of favorable ankylosis of the entire spine.  A January 2013 VA treatment report reflects that the Veteran was provided with a large lumbosacral corset to help with his low back pain, but does not provide any information concerning the Veteran's range of motion in the lumbar spine.  Although the remainder of his treatment records reflect his complaints of back pain, they are negative for any evidence of favorable ankylosis of the entire spine, or forward flexion to 30 degrees or less.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The evidence of record reflects that the Veteran is able to perform the range of motion exercises, and while his movement may be somewhat limited during these exercises, there is no indication that his spine is fixated in the neutral position or fixed in flexion and extension.  The Board does not doubt that the Veteran has pain; however, in light of the available medical findings, the Board cannot find that his service-connected back disability equates to limitation of flexion of 30 degrees or less or favorable ankylosis of his entire thoracolumbar spine.  As such, the Board finds that for the period from August 21, 2012 to September 11, 2015, the Veteran has not met the criteria for an initial evaluation in excess of 20 percent under the revised rating criteria.  

The Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, and his treatment providers did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement during his VA treatment visits.  Indeed, the Veteran's medical records are devoid of any findings, notations or treatment for any episodes of incapacitation, and there are no medical records indicating that his physician recommended or prescribed bed rest during this period on appeal.  Therefore, the medical evidence does not show that the Veteran has had incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months, and a higher rating is not warranted under the criteria for intervertebral disc syndrome for the period from August 21, 2012 to September 11, 2015.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect that his range of motion is limited during flexion and extension.  While acknowledging the Veteran's functional impairment and limitations, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an initial evaluation in excess of 20 percent for the Veteran's degenerative arthritis of the spine is not warranted for the period from August 21, 2012 to September 11, 2015.  

With respect to any neurological complications, the Board notes that the Veteran has been granted service connection for radiculopathy of the right lower extremity, both in the femoral nerve and the sciatic nerve, effective August 21, 2012.  This issue, and specifically whether the Veteran is entitled an initial increased rating for radiculopathy of the right lower extremity will be addressed in the remand section below.  With respect to whether a separate rating is warranted for any neurological abnormalities in the left lower extremity, the Board acknowledges the Veteran's complaints of pain in the back that radiates throughout this lower extremity, as well as his complaints of occasional numbness and tingling in the leg during the August 2012 VA rehab consultation.  However, the Veteran's complaints appear to focus predominantly on the right lower extremity.  Moreover, upon conducting a neurological evaluation of the Veteran, his motor strength was shown to be 5/5 in all major muscle groups in the lower extremities.  While the physician noted that the deep tendon reflexes were not elicited bilaterally in the patella and Achilles, the Veteran was assessed as "hypoactive" and with "non-elicited deep tendon reflexes in the lower extremities" for which hypothyroidism should be ruled out.  While the physician noted that the Veteran's history was suggestive of radiculopathy, he noted that objective medical findings of this disorder were "not borne out on examination."  Subsequent VA treatment records were also negative for any evidence of neurological deficits in the left lower extremity.  Additionally, the Veteran has not reported to have any bowel or bladder symptomatology associated with his lumbar spine disability, and the medical evidence of record does not reflect any such pathology.  

Thus, a separate rating beyond what has already been assigned for any neurological complications associated with the left lower extremity for the period from August 21, 2012 to September 11, 2015 is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016) (which stipulates that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code).  

In conclusion, the Board finds that for the period from August 21, 2012 to September 11, 2015, the Veteran's level of disability more closely approximates the criteria for a 20 percent disability rating throughout the entirety of the rating period, and a higher disability rating is not warranted.  As the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the period from August 21, 2012 to September 11, 2015, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

For the period on and after September 11, 2015

In considering the evidence of record under the General Rating Formula for Diseases and Injuries of the Spine, the Board concludes that for the period on and after September 11, 2015, the Veteran is entitled to an increased evaluation in excess of 20 percent for his service-connected degenerative arthritis of the spine.  The evidence of record indicates that the Veteran has had forward flexion of the thoracolumbar spine at 30 degrees or less.  In this regard, the September 2015 VA examination report reflects that the Veteran's range of motion was 11 to 38 degrees during forward flexion and 15 to 40 degrees following repetitive movement.  Although the Veteran's range of motion extended beyond 30 degrees, the fact that he was unable to bring his spine to the neutral position during these exercises, and given the examiner's notation that the Veteran's pain significantly limits his functional ability regardless of repetitive use, as well as the observation that his pain, weakness, fatigue or incoordination "does likely moderately significantly impact functional ability during flare-up or when joint is used repeatedly over time," it cannot be said that the preponderance of the evidence is against a finding that the Veteran has forward flexion of the thoracolumbar limited to 30 degrees or less.  Accordingly, taking into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca and Mitchell, supra, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 40 percent evaluation for the period on and after September 11, 2015.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether an evaluation in excess of 40 percent for the Veteran's low back is warranted.  However, the medical evidence of record is devoid of any findings, treatment, or diagnosis of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  While the Veteran's VA examination findings and treatment records reflect limited thoracolumbar range of motion, they are absent for any findings that his spine is fixed in flexion or extension.  Additionally, the Veteran has not been shown to have any of the above-mentioned symptoms cited in 39 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5) in conjunction with fixed flexion or extension in the thoracolumbar spine.  Thus, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for the period on and after September 11, 2015.  

The Board has also considered whether the Veteran would be entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the medical evidence of record does not show that the Veteran has had incapacitating episodes with a total duration of at least six weeks during the past 12 months.  There are no treatment records documenting the Veteran as having been prescribed bed rest by his physician due to his spine disability.  Furthermore, the Veteran did not report any incapacitating episodes as a result of his back pain during his VA treatment visits, or his VA examination.  In addition, the September 2015 VA examiner did not observe any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Therefore, for the period on and after September 11, 2015, a higher rating is not warranted under the criteria for intervertebral disc syndrome.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected degenerative arthritis of the spine is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 40 percent rating assigned herein, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions and exhibits pain during the range of motion exercises, as well as with movement such as sitting and standing.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the 40 percent disability evaluation assigned herein under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2015 VA examiner commented that any additional functional loss or limitation of motion following repetition was caused by his pain.  However, she did not attribute any additional functional loss or limitation of motion to additional factors such as fatigue, weakness, lack of endurance, and incoordination.  Therefore, the Board concludes that for the period on and after September 11, 2015, an initial evaluation in excess of 40 percent for degenerative arthritis of the spine is not warranted.  

The Board recognizes the Veteran's statements attesting to his constant pain, his limited range of motion, and the effect his back condition had had on his ability to perform his activities of daily living.  As noted above, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Also recognized is his report to the September 2015 examiner that he has functional loss of the spine, and can no longer do what he once could.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  Additionally, his report of functional loss due to pain, is evidence consistent with the 40 percent rating assigned herein but not a higher rating.  It is not a report of functional loss of the severity contemplated by the criteria for a 50 percent or higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 40 percent for the period on and after September 11, 2015.  

With respect to any neurological complications, the Board notes that Veteran has already been service-connected and separately evaluated for radiculopathy of his lower extremities.  In the September 2015 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremity (affecting the sciatic nerves), and evaluated both disorders as 10 percent disabling, effective September 11, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The RO also granted service connection for radiculopathy of the right and left lower extremities (affecting the femoral nerves), and evaluated both these disorders as 10 percent disabling, effective September 11, 2015, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8526.  The Veteran appealed this decision, and specifically disagreed with the effective date assigned for the grant of service connection for radiculopathy of the lower extremities.  By way of the April 2016 rating decision, the RO granted an earlier effective date of August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity (both for the femoral nerve and sciatic nerve).  As will be explained in the Remand section below, the issues of whether he is entitled to initial ratings in excess of 10 percent for radiculopathy of the right and left lower extremities (both in the sciatic and femoral nerves) will not be adjudicated in this decision.  

In conclusion, the Board finds that for the period on and after September 11, 2015, the Veteran's level of disability more closely approximates the criteria for the 40 percent disability rating assigned herein for the period, and a higher disability rating is not warranted.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluation in excess of 10 percent, 20 percent and 40 percent for the low back disability for the period prior to August 21, 2012, the period from August 21, 2012 to September 11, 2015, and for the period on and after September 11, 2015, are provided for certain manifestations of the service-connected lower spine, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his lumbar spine disability is manifested by pain, tenderness, stiffness, and limited range of motion.  His symptoms and the type of resulting functional impairment described by him for the period prior to August 21, 2012, for the period from August 21, 2012 to September 11, 2015, and for the period on and after September 11, 2015, are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period prior to August 21, 2012, entitlement to an initial rating in excess of 10 percent for mild lumbar spine spondylosis with degenerative changes is denied.

For the period from August 21, 2012 to September 11, 2015, entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the spine is denied.  

Subject to the provisions governing the award of monetary benefits, for the period on and after September 11, 2015, a 40 percent disability evaluation for degenerative arthritis of the spine is granted.  


REMAND

The Veteran filed a claim seeking entitlement to a TDIU in February 2015.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

In the September 2015 decision, the RO granted a 100 percent combined rating for the Veteran's multiple service-connected disabilities (effective September 11, 2015), and, at the same time, found the TDIU claim to be moot.  In this decision, the RO also granted service connection for radiculopathy of the lower extremities (both in the sciatic nerve and femoral nerve), and evaluated all four of these disabilities as 10 percent disabling, effective September 11, 2015.  By way of the January 2016 notice of disagreement, the Veteran disagreed with the ratings and effective dates assigned for these disorders.  The Veteran also contended that he should be granted a TDIU for the period prior to September 11, 2015.  As discussed above, by way of the April 2016 rating decision, the RO granted an earlier effective date of August 21, 2012 for the grant of service connection for radiculopathy of the right lower extremity, both in the sciatic nerve and femoral nerve.  

With respect to the Veteran's TDIU claim, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a 100 percent schedular disability rating for any one service-connected disability.  Rather the 100 percent disability rating assigned from September 11, 2015 is based on the combined ratings of multiple service-connected disabilities.  As such, the period on appeal for entitlement to a TDIU is limited to the period prior to September 11, 2015.  

The record reflects that prior to his unemployment, the Veteran worked as a supervisor at an insulation company.  The Veteran contends that he stopped working in April 2010 as a result of his service-connected disabilities, and he should be entitled to a TDIU award for the period from April 3, 2010.  The RO sent a request for additional information to the Veteran's former employer, and in the July 2015 response, the Veteran's former employer indicated that the Veteran had worked there for several months from December 2014 to February 2015.  It was also noted that the Veteran had earned $2,850.00 during the twelve months preceding the last date of employment.  In addition, it was noted that the reason for the termination of the Veteran's employment was due to a reduction in work force.  In light of the contradictory information provided, the Board is unable to render a determination regarding the Veteran's claim for a TDIU for the period prior to September 11, 2015.  

Following the Veteran's NOD, in the April 2016 Statement of the Case (SOC), the Decision Review Officer (DRO) readjudicated the claims seeking ratings in excess of 10 percent for radiculopathy of the right and left lower extremities (both in the sciatic and femoral nerves), the claims seeking an effective date earlier than September 11, 2015 for service connection for radiculopathy of the left lower extremity, and entitlement to a TDIU for the period prior to September 11, 2015.  In his June 2016 substantive appeal, the Veteran requested a hearing by live videoconference before a Veterans Law Judge (VLJ) at a local VA office for the claims on appeal.  In an October 2016 letter, the Veteran's attorney reiterated the request for a hearing before a Board member by live videoconference.  

A complete and thorough review of the claims folder indicates that the Veteran has not been provided with a hearing, and the record does not reflect that he has withdrawn his request.  

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Consequently, a remand of the appeal is necessary to afford the Veteran his requested hearing for the new claims on appeal.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing at his local RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


